Title: From John Adams to William Tudor, Sr., 14 June 1789
From: Adams, John
To: Tudor, William, Sr.



Dear Sir—
New York June 14th 1789—

What is there which the new Govt possesses, on which to found its Authority? Has it honours? has it pleasures? has it prophets to bestow, which may attract the attention, excite the love, or alarm the Fear of such a majority in every State as will compell the minority to Obedience? Has the national Govt at this moment, attractions enough to make a seat in it, an object of desire, to the Men of greatest Fortune, Talents, Birth, or Virtue? Has it charms to give contentment to those who are now in it? Have the Representatives, Senators, or even the Vice President or President, cause to prefer the Situations they are in, to any Stations as home, public or private? To leave the two first Magistrates out of the question: do the Senators consider their present Seats as their homes, or as steps to promotion in their own States? if the national Governmt is to be but a ladder on which to mount to higher Regions at home, you will say that this govt will soon die the death of the late righteous Congress: and the new Constitution expire like the old Confederation.
Gentlemen find under this Govt as they did under the former, that they live in uncomfortable Lodgings, instead of their own Houses: alone instead of in the society of their  families, and friends: at a great distance from their Estates and Buisness, Professions, Facultys, Property, Families all going to ruin at home—You will not babble to me about Patriotism, Zeal, Enthusiasm, Love of Property, and Country, at this time of day. You and I have been the Dupes of those Professions too long. I see nothing since I arrived from Europe, but one universal and ungovernable rage for the Loaves and Fishes. The Corruption of Ambition and Avarice, has more universal possession of the Souls of the Gentlemen of this Country, than of the Nobility of any Country in Europe—But the new Govt has no Objects of Ambition or Avarice, sufficient to satiate the appetites that crave—What allurement has it then? you expect it to work Miracles, to make Bricks without Straw—If the People would give Titles or marks of Distinction, this would go a great way—The title of Right Honourable would raise the Senate and make it an object of Ambition—Senators and even Governors, Judges and Chancellors, would be willing to leave their places at home to obtain it—but as it is, and as I fear it is like to be, I expect, that one half will resign before two years.
Is the new Govt to be founded in force? Are we to raise a Navy and an Army to detect illicit trade—to quell insurrections? to protect the national Judicial against the State Judicials? the national Executives against the State Executives? Have we dominion enough over the minds of the People to do this? Titles would cost much less & be less dangerous to liberty—To talk of a Govt without all Etiquette is to betray a total inattention to human Life and Manners—Can Subordination be preserved in the smallest Society without distinctions? examine it in a Family. Let the Master, and Mistress, the Father & mother, men Servants and maid Servants, Sons and Daughters all live together in the same room, let them dress all alike. let them breakfast, dine, and sup all at the same table.  Let Tom the Coachman set at the head of the Table as accident shall direct, and Polly the Milk Maid at the right hand of her Mistress. Let the Children and Servants call their Father and Master by their names Tom, Dick and Harry, and be themselves called so in their turns. in this Case you would soon see the Liberty, Order, Virtue and Happiness that would result from such an admirable republican Œconomy—Away with this nonsense—Let us not betray such gross Ignorance of the World—I wrote the first part of this letter on the date, but it has lain by unfinished till this 14th of June—
I am dear Sir, Yours
J Adams